

Exhibit 10.26






Summary of Director Compensation
Director Fees
The compensation of the non-employee directors of Pinnacle Entertainment, Inc.
(the “Company”), is paid in the form of an annual retainer, meeting and chair
fees and stock-based awards. The fees that each non-employee director or
committee chair received for his or her service are the following:  
•
An annual retainer of $80,000;



•
An additional $20,000 retainer for the Chair of the Audit Committee;



•
An additional $20,000 retainer for the Chair of the Compensation Committee;



•
An additional $20,000 retainer for the Chair of the Corporate Governance and
Nominating Committee;



•
An additional $50,000 retainer for the Lead Independent Director;



•
An attendance fee of $1,500 for each Board meeting or committee meeting
(telephonic or in person), other than meetings of the Audit Committee (whether
regularly scheduled meetings or special meetings); and



•
An attendance fee of $2,000 for each meeting of the Audit Committee (whether
regularly scheduled or special meetings).



Equity Grants
In 2017, Pinnacle granted 10,000 restricted stock units to each non-employee
director who was then serving. The restricted stock units vest on the first
anniversary of the date of grant on May 1, 2018.







